On Rehearing
This action, now before us on rehearing, is one to have ascertained and determined judicially the location of the boundary line between the Parishes of St. Martin and Iberville, as fixed by Section 2 of Act No. 130 of 1847.
The writer adopts in full the reasons of the author of the original opinion, insofar as said reasons are based upon the application of the doctrine of contemporaneous construction relative to the fixing of the boundary line between said parishes beginning at the southeast corner of Section 60, Township 8 South, Range 8 East; thence following the south line of said Section 60 to the back line thereof; thence running north, northeast, north, northwest, following the back or west lines of Sections 60, etc., as shown in the original decree. But, in accepting the findings of the author of *Page 932 
the original opinion on the basis of contemporaneous construction, it becomes necessary to amend and modify the original decree herein rendered so as to fix that portion of the boundary line between the parishes of St. Martin and Iberville beginning at Whiskey (Oski) Bay to the Southeast corner of Section 60.
In the original opinion, in fixing the boundary line as the center of the East Fork of Bayou Alabama from Whiskey Bay to the southeast corner of Section 60, Township 8 South, Range 8 East, the majority of the Court was misled in relying upon the admissions in the agreed statement of facts upon which this case was tried, the briefs, and the argument of counsel for both Parishes, that this portion of the boundary line was not in dispute. Because of these admissions, the writer almost fell into the same error. However, the petition and the answer put at issue this portion of the boundary line and, as pointed out in the original opinion, this is a matter for judicial determination. Hence, the admissions are not binding upon the parties nor the Court and since the matter is before us, it should be disposed of at this time.
The maps relied upon in the original opinion, namely, the Powell Map of 1858, the Maps of Townships 7 and 8 South, Range 8 East, the Dickinson Map of 1883, and the Hardee Map of 1895, place the boundary line between said parishes as "the East Bank of the East Fork of Bayou Alabama beginning at Whiskey Bay, and *Page 933 
thence running north along said bank to a point opposite to the southeast corner of Section 60, Township 8 South, Range 8 East, on the west bank of the river, and thence crossing said bayou to the southeast corner of Section 60, etc., as set out in the original decree. Since the writer is affirming this decree solely upon the contemporaneous construction based upon these maps, it becomes necessary to amend the original decree only as to that portion of the line between Whiskey Bay and the southeast corner of Section 60, in order to conform with the boundary line as fixed by said surveys and maps.
For the reasons assigned, the original decree rendered herein is amended to read, as follows:
The boundary line between the Parishes of Iberville and St. Martin is judicially determined and located pursuant to the provisions of Section 2 of Act No. 130 of 1847, as: Starting at Whiskey (Oski) Bay; thence along the Eastern bank of the East Fork of Bayou Alabama to a point where it intersects a projected line of the southern boundary of Section 60; thence crossing said Bayou from said point and along said projected line to the Western bank of the East Fork of Bayou Alabama where it meets the southeast corner of Section 60, Township 8 South, Range 8 East; thence following the back or west lines of Sections 60, 59, 58, 57, 56, 55, 54, 53, 52, 51, 50, 49, 48, 47, 46, 45, 44, 43, 42, 41, 40, and 39, in Township *Page 934 
8 South, Range 8 East, and following the back or west lines of Sections 34, 33, 32, 71, 70, 69, 68, 67, 66, 65, 64, 63, 62, 61, 60, 59, 58, 57, 74, 52, 93, 45, 44, 43, 42, 41, 40, 39, 38, 37, and 36, in Township 7 South, Range 8 East, to a point where it intersects the township line between Township 6 South, Range 8 East, and Township 7 South, Range 8 East, or the southern boundary of the Parish of Pointe Coupee, as shown on the Powell map of 1858.
All costs of court to be paid by plaintiff-appellee.